DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election without traverse of Species C in the reply filed on 05/24/2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.

Applicant's election dated 05/24/2022 was an incomplete response, due to failing to provide a full identification of the claims encompassed by the elected species.
During an interview dated 07/07/2022, Applicant verbally indicated that claims 1-2 reads on the elected species, while claims 3-5 are to be withdrawn.

Claim 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/24/2022.


Claim Status
Claims 1-5 are pending
Claims 3-5 are withdrawn
Claim 1, 2 is examined on the merits


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/12/2021, 03/29/2021 is/are being considered by the examiner.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: AXIAL FLOW TURBINE UPSTREAM GLAND EXTRACTED COOLING AIR.


Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated, as evidenced by the disclosure of Fig7 within the Background section.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because
Improper application of lead lines / underlining of reference characters. See MPEP 1.84 (q) and/or (p)(3)
Reference character 12
Fig1/2/3
Reference character 12b
Fig4
Reference character 12c
Fig5
Reference character 12d
Fig6
Reference character 12J
Fig7
Reference character missing in specification
H82b, Fig3
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims are objected to because of the following informalities:  
Claim 1
L9 amend “the single flow type axial flow turbine” to maintain formal antecedent basis
L17 amend “[[the]]a stationary blade of the plurality of stationary blades” to more clearly express the antecedent basis of the instant term
Claim 2
L7 amend “the extracted cooling medium [[extracted in]] from” to improve clarity by explicitly maintaining the same formal antecedent basis of Claim 1 L16
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
L15 “in a middle of flowing from the inside to the outside of the turbine casing in the upstream-side gland part” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what structure/direction corresponds to “from the inside to the outside” as the language could mean at least one of the axial or radial directions, while the language “in a middle of” is unclear as the language could mean a structurally middle location along an unknown flow direction, or it could mean an equivalent of ‘during the time’ that a flow is occurring.
For the purpose of applying art, the office will read the cited limitation in light of the disclosure and in light of Fig1 to require that the cooling medium to be extracted between seals (glands) of the upstream-side glands while the cooling medium flows axially outward (left in Fig1); in short, the extraction arrangement of pipe H81 between the disclosed seals.
Claims dependent on a rejected claim are rejected based on dependency


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asako (JP 2013-50054).
Claim 1
Asako discloses:
“A single flow type axial flow turbine (best seen Fig1/6) including: 
a turbine rotor (turbine 22); 
a turbine casing (casing 21/20) housing the turbine rotor (best seen Fig1); and 
a turbine stage including a stationary blade cascade (stationary blade cascade 29) in which a plurality of stationary blades are arranged inside the turbine casing (plurality of vanes revolved about center axis), and a rotor blade cascade (moving blade cascade 25) in which a plurality of rotor blades are arranged on the turbine rotor inside the turbine casing (plurality of vanes revolved about center axis), in which 
a working medium is introduced into the turbine casing (best seen Fig1, steam inlet pipe 31) and flows in an axial direction of the turbine rotor to rotate the turbine rotor (best seen Fig6, steam inlet pipe 31, thick horizontal flow arrow), the axial flow turbine comprising: 
an upstream-side gland part located on an upstream side of the working medium in the axial direction of the turbine rotor (best seen Fig6, seals 30a/b are upstream of port 52); and 
a downstream-side gland part located on a downstream side of the working medium in the axial direction of the turbine rotor (best seen Fig6, seal 30c is downstream of port 52), wherein 
a cooling medium lower in temperature and higher in pressure than the working medium (best seen Fig6, cooling steam is cooler than the working steam by the nature of their naming convention, and the cooling steam is at a higher pressure than the working steam as disclosed by the cooling steam flow arrows that vertically bleed into the core working steam flow path) is extracted in a middle of flowing from the inside to the outside of the turbine casing in the upstream-side gland part (best seen Fig6, cooling steam port 52), and the extracted cooling medium is introduced into the stationary blade (best seen Fig6, cooling steam flow path 50 within vane).”


Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 2
Asako (JP 2013-50054) discloses the arrangement of Claim 1.
Asako is silent to “an extracted cooling medium pipe is provided between the inner casing and the outer casing; and the cooling medium extracted in the upstream-side gland part is introduced into the stationary blade via the extracted cooling medium pipe.”
Baker (US 2,823,891) is identified as the closest prior art reference that teaches: “an extracted … medium pipe is provided between the inner casing and the outer casing (Fig1, piping 48); and the medium extracted in the upstream-side gland part (Fig1, extraction is at point 47 between packing seals 18/17) …”. However Baker fails to disclose that the extracting medium is introduced into a stator blade via piping 48, as Baker instead discloses (C3L35-45) that the extracted steam is sent to the extraction passage 45, from which the extracted steam either exits the steam turbine via connection 46 or re-enters the working fluid path (best shown by gap near labels 45). Further the steam extracted in Baker is not used for cooling, as Baker uses the spent exhausted steam within chamber 22 between the inner and outer casing to provide cooling to the inner casing.
Therefore, it would have not been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the steam/medium extracted between upstream seals 17/18 of Baker to provide a cooling fluid to the vanes of Asako, as the extracted steam of Baker is a cooling fluid, and further, the corresponding location of Asako of pipe 34 is the source of the cooling air in the arrangement of Asako, thus combining Asako and Baker would break the disclosed operation of Asako itself.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0072068 from Takata: Para55, Fig2, extraction pipe 34 arrangement is used to heat vane 22a with high-pressure, high-temperature steam.
US 10,787,907 to Tsuruta: Fig2, fluid extracted at point 29 with flow arrows 63/65/65/66/67/68/69 is not used for cooling, but rather to provide pressure sealing at point 70. Cooling flow 72 is provided separately.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745